The Honorable Allen Gordon State Senator P.O. Box 558 Morrilton, Arkansas 72110
Dear Senator Gordon:
This letter is a response to your request for an opinion regarding certain property leased by the Van Buren County Fair Association. You have indicated that the Association leases its fair ground facilities from the Young Business Men's Club, a non-profit organization, and that the buildings on the property were partially funded using state money. You state that a question has arisen as to what would happen if the Young Business Men's Club terminated the lease. With regard to those facts, you have presented the following specific questions:
  (1) Since state dollars have been involved, can the buildings be removed from the fair grounds if the non-profit organization breaks the lease?
  (2) Assuming that the answer to the first question is "no," does either the Fair Association or the State of Arkansas have any recourse against the non-profit organization other than specific forms of the lease agreement?
We do not have sufficient information upon which to base a determination of whether the questions that you have raised are within the jurisdiction of this office to address. Moreover, even if your questions are within this office's jurisdiction, we do not have sufficient information upon which to formulate an adequate response.
In order to determine whether your questions involve public matters (which we can address), or purely private matters (which we cannot address), it would be necessary for us to know such information as specifically what state monies were involved in the funding of the buildings in questions, the manner in which such monies were utilized, and the specific nature of the state's current interest in the buildings. It would also be necessary for us to know whether the Fair Association is a non-profit organization.
An adequate response to your questions would require a determination of the specific nature of all interests held in the various properties at issue, and the identity of the specific parties who hold those interests. These determinations would require a thorough analysis of the various lease and purchase documents, which we do not have.
I therefore conclude that without further information, it is impossible for me to respond to your questions. Moreover, if further information indicates that purely private interests are currently at stake, it would be inappropriate for me to respond.
The foregoing discussion, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SA/cyh